Citation Nr: 0534050	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-05 675	)DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for anxiety reaction prior to August 14, 2002, and 
for a disability evaluation in excess of 30 percent for 
anxiety reaction from August 14, 2002.

2.  Entitlement to a disability evaluation in excess of 20 
percent for varicose veins of the right lower extremity.

3.  Entitlement to a disability evaluation in excess of 20 
percent for varicose veins of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to March 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans' Affairs (VA).  In that decision, the RO granted 
separate 20 percent ratings for varicose veins of both lower 
extremities, and denied a rating in excess of 10 percent 
disabling for anxiety reaction.  In a November 2003 decision 
the RO increased the rating for anxiety reaction to 30 
percent disabling effective August 14, 2002.

The Board remanded this case for further development by the 
RO in November 2004.  After the requested development was 
completed the RO denied an evaluation in excess of 30 percent 
for the veteran's anxiety reaction and also denied 
evaluations in excess of 20 percent for the veteran's 
varicose veins of the right and left lower extremities.  

In October 2004 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


FINDINGS OF FACT

1.  The veteran's anxiety reaction was manifested by mild 
social impairment prior to August 14, 2002, and depressed 
mood, anxiety, chronic sleep impairment, and mild memory loss 
subsequent to that date.

2.  The veteran's service-connected anxiety reaction is not 
manifested by flattened affect, abnormal speech patterns, 
panic attacks, difficulty understanding complex commands, 
impaired judgment, impaired abstract thinking, or difficulty 
maintaining effective relationships.

3.  Varicose veins of the right leg are manifested by 
persistent edema; however, there is no stasis pigmentation, 
eczema, or ulceration of the right leg.

4.  Varicose veins of the left leg are manifested by 
persistent edema; however, there is no stasis pigmentation, 
eczema, or ulceration of the left leg.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent disabling prior to August 14, 2002, and in excess 
of 30 percent disabling thereafter for the veteran's service-
connected anxiety reaction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2005).  

2.  The criteria for an evaluation in excess of 20 percent 
for varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(b)(2), 
Part 4, §§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7120 
(2005).

3.  The criteria for an evaluation in excess of 20 percent 
for varicose veins of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400(b)(2), 
Part 4, §§ 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7120 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; VA Mental 
Disorders examination reports from August 2001 and June 2005; 
VA Arteries and Veins examination report dated in August 2001 
and June 2005; VA Doppler vascular studies dated in June 
2005; a VA venous ultrasound dated in June 2005; and numerous 
VA progress notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claims for increased ratings 
for anxiety reaction and varicose veins of the right and left 
lower extremities.


A.  Anxiety Reaction

The Board initially notes that as of April 2001, the date of 
the veteran's claim for increase, the veteran's anxiety 
reaction was evaluated as 10 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9400.  In April 2002 
the RO denied the veteran's claim for an increased 
evaluation. A second decision by the RO, dated in November 
2003, granted a 30 percent evaluation beginning August 14, 
2002.  The Board will therefore examine whether the veteran 
is entitled to an evaluation in excess of 10 percent 
disabling for his anxiety reaction prior to August 14, 2002, 
and whether he is entitled to an evaluation in excess of 30 
percent disabling after that date.  

The veteran's anxiety reaction is rated under 38 C.F.R. 
§ 4.130 DC 9400 both prior to and subsequent to August 14, 
2002.  Under DC 9400, a 10 percent evaluation is warranted 
when the disorder is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

According to DSM-IV, a GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 indicates moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 61-70 is described as some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.

Relevant medical evidence regarding the veteran's anxiety 
reaction prior to August 14, 2002, includes a VA Mental 
Disorders examination report dated in August 2001.

The VA examiner, in the August 2001 VA Mental Disorders 
examination report, gave the assessment that the veteran had 
an ongoing diagnosis of Generalized Anxiety Disorder (GAD).  
The veteran did not report significant mental impairment in 
the social arena that exceeded what was noted in prior exams.  
He had mild impairment from a social functioning standpoint 
and no impairment from an occupational viewpoint on the basis 
of his Axis I diagnosis of GAD.  Although he had some 
symptoms of depression these symptoms did not meet the 
criteria for the DSM-IV criteria for a secondary diagnosis.  
The examiner noted that it was common for patients with 
longstanding GAD to develop symptoms of depression.  The 
veteran was not receiving any treatment for either GAD or his 
symptoms of depression at that time.  The veteran did not 
contend that he was currently unemployed due to the effects 
of a mental disorder.  In the examiner's opinion the veteran 
was capable of managing benefit payments in his own best 
interests.  The veteran was given a GAF of 65.

Relevant medical evidence regarding the veteran's anxiety 
reaction beginning August 14, 2002, includes a numerous VA 
progress notes and a VA Mental Disorders examination report 
dated in June 2005.

A VA progress note dated August 14, 2002, gave the veteran a 
GAF of 55.  The examiner gave a diagnostic impression noting 
that the veteran had a history of "nervous breakdowns" and 
mild to moderate symptoms of depression and anxiety.  He 
demonstrated anhedonia, fatigue and anergia with occasional 
auditory hallucinations associated with more severe episodes 
of depression.  Additionally, the veteran had several medical 
problems including COPD and aortic heart valve disease that 
could contribute to feelings of anxiety and depression, 
particularly during severe exacerbations with hypoxemia.

In November 2002 a VA progress note gave the veteran a GAF of 
55.  The veteran complained of feeling down, restless, and 
"it is just kinda a bad feeling."  Sleep was reportedly 
poor with about 5.5 hours of sleep.  The veteran's appetite 
was up and down and his energy level was poor.  He felt 
hopeless at times.  He denied suicidal or homicidal ideation, 
anhedonia, hallucinations, and paranoia.  The examiner 
observed that the veteran was alert and oriented times 4, 
that his eye contact was good, and that his speech was normal 
in rate, rhythm and volume.  The veteran's mood was "down 
sometimes" and his affect was congruent with mood and 
appropriate.  Though processes were logical, coherent and 
goal directed.  There was no "LOA and FOI."  The examiner 
gave an assessment of dysthymia.

A VA progress note from April 2004 showed that the veteran 
had a GAF of 45-50.  The note also showed that the veteran 
slept around 3 hours at night.  He was able to take care of 
himself.  His energy level was down but he did not report a 
decrease in appetite or loss of weight.  The veteran denied 
suicidal and homicidal ideation and hallucinations.  His 
children lived in Cleveland, Ohio, and he did not want to 
bother them and wanted to be able to take care of himself.  
He denied other psychosocial stressors.  On mental status 
examination the veteran was alert and oriented to time, 
place, and person.  It also showed sadness of mood and that 
the veteran's affect was congruent with his mood.  The 
veteran's concentration during the interview was fair.  The 
examiner gave an Axis I diagnosis of GAD and Depression, NOS.

In September 2004 a VA psychiatry attending note showed a 
diagnosis of GAD.  The veteran had been prescribed Remeron 
30mg at bedtime, but did not know to refill the medication 
and thus was taking nothing for his nervousness and insomnia 
by error.  The veteran admitted that his memory was not very 
good and his energy level was such that going to the mailbox 
to pick up his medications was a problem at times.  His mood 
remained anxious, his appetite good, and sleep poor.  There 
was no suicidal or homicidal ideation.  He also reported no 
hallucinations or paranoia.  On mental status examination he 
was appropriately groomed, casually dressed, and looked about 
15 years younger than his stated age.  He was cooperative, 
pleasant, and made good eye contact.  His speech had normal 
rate and volume and he gave goal directed responses.  His 
thought content was logical and coherent but he was not noted 
to be a good historian and could not remember if Remeron 
helped him the month that he was on it.  His mood was anxious 
and he had a full range of affect.  He was not psychotic.  He 
did have insight but judgment was impaired due to cognitive 
limitations.  His IQ was average based on verbal responses.

An October 2004 VA progress note showed that the veteran was 
restarted on Remeron and was not sure if it was doing any 
good.  He continued to feel very anxious and not able to 
relax.  He complained that he was still unable to sleep at 
night and that he was having more restless sleep and was more 
drowsy during the daytime.  He did not do much at home but 
tried to be with his friends a few times per week.  He denied 
any suicidal or homicidal ideation or plan.  The examiner 
found the veteran to be alert and oriented times 3, 
cooperative, casually dressed, and that he made good eye 
contact.  His affect was constricted, "decrease intensity 
and anxious."  He was not psychotic and "no ftd."  He had 
no cognitive deficit.  The examiner assessed GAD.

A VA Mental Health Medication Follow-Up note dated in April 
2005 showed the veteran had a GAF of 52.  It showed that the 
veteran was last seen in October 2004.  The veteran reported 
being started on Lorazepam and that it "helped a little bit... 
not too much, but it does help a little."  He stated he 
became drowsy after his AM dose of Lorazepam and also every 
subsequent dose; however, it did not help put him to sleep.  
His sleep was "not too good" and he reported sometimes 
lying awake all night.  He felt sleepy and did not worry 
about things but could not fall asleep.  There were no 
thoughts of self-harm or harming others.  On mental status 
examination the veteran's mood was "tired and weak," his 
affect was congruent with his mood, and his judgment was 
"fair."  The other characteristics examined were normal.

The June 2005 VA Mental Disorders examination report showed 
that the veteran was given a GAF of 61.  On mental status 
examination the veteran appeared anxious as he was fidgeting 
somewhat.  His speech was slow and monotone.  He was socially 
appropriate and his relationship with the examiner was 
cooperative and pleasant.  The veteran was able to smile 
appropriately on introduction though it appeared to be a 
nervous smile.  The veteran described his mood as a little 
nervous, tired, and depressed.  This was consistent with his 
overall affect, which  was constricted and anxious.  The 
veteran did not reveal acute or chronic suicidal or homicidal 
ideation.  He did present with some symptoms of depression, 
anhedonia, and decreased energy.  He also had evidence of 
decreased concentration.  The veteran said his appetite was 
normal and that his daily activities were impacted by sleep 
impairment as he had had less energy and desire to do 
anything.  He did not manifest any paranoid ideation or 
ritualistic behavior and he did not describe panic attacks or 
impaired impulse control.  The veteran's thought processes 
were goal-directed, logical and coherent.  There were no 
signs or symptoms of psychosis.  There were no 
hallucinations, delusions, or ideas of reference, though 
sometimes he thought he heard people talking in the 
background.  Judgment for hypothetical situations was intact 
and the veteran's insight into his current life situation was 
minimally apparent.  Remote memory was intact.  Immediate 
memory was intact for three items out of three; however, 
short-term recall was  impaired as he was not able to recall 
any of three items after 5 minutes.  

The examiner assessed the veteran with GAD.  The veteran did 
not report significant mental impairment in the social or 
vocational arenas that exceeded that noted in prior exams.  
The examiner found mild impairment from a social functioning 
viewpoint based on the diagnosis of GAD.  The examiner also 
found mild impairment from an occupational viewpoint.  The 
veteran did have some symptoms of depression but he did not 
meet the criteria for a diagnosis.  Symptoms, signs and 
effects attributable to the veteran's primary diagnosis 
included excessive anxiety and worry, which he found 
difficult to control, associated with restlessness, feeling 
keyed up, easily fatigued, difficulty concentrating and sleep 
disturbance.  The veteran's anxiety and worry caused 
clinically significant distress and impairment was not 
directly related to physiological effects of a substance.

The Board finds that an evaluation in excess of 10 percent 
disabling for the veteran's service connected anxiety 
reaction is not warranted prior to August 14, 2002.  The 
August 2001 VA Mental Disorders examination report showed 
that the veteran suffered from only mild social impairment 
and no occupational impairment due to his generalized anxiety 
disorder.  A 30 percent evaluation is not warranted for that 
time period because it requires some occupational impairment.  
See 38 C.F.R. § 4.130 DC 9400.  An evaluation in excess of 10 
percent disabling must therefore be denied prior to August 
14, 2002.

The Board also finds that an evaluation in excess of 30 
percent disabling for the veteran's service-connected anxiety 
reaction is not warranted for the period of August 14, 2002, 
and thereafter.  A 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The medical evidence discussed above does not 
mention flattened affect, abnormal speech patterns, panic 
attacks, difficulty understanding complex commands, impaired 
judgment, impaired abstract thinking, or difficulty 
maintaining effective relationships.  The veteran's main 
symptoms include depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.  See e.g. VA Mental 
Disorders examination report dated in June 2005.  These are 
all covered by the criteria for a 30 percent evaluation.  See 
38 C.F.R. § 4.130 DC 9400.  As such, an evaluation in excess 
of 30 percent disabling for the veteran's service-connected 
anxiety reaction must be denied.

B.  Varicose Veins of the Right and Left Lower Extremities

The veteran's service-connected varicose veins of the right 
and left lower extremities have each been evaluated as 20 
percent disabling since June 22, 2000, and are rated under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7120.  Under DC 7120 
a 20 percent evaluation is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent evaluation for varicose veins requires 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  See DC 7120.

Post-service medical evidence relevant to the veteran's 
claims for increased evaluations for varicose veins of the 
right and left lower extremities includes numerous VA 
progress notes; a VA Arteries and Veins examination report 
dated in August 2001; and a VA Arteries and Veins examination 
report dated in June 2005.

A February 2000 VA progress note showed that the veteran's 
"extremities" had "<1 plus pitting edema."  The veteran 
was wearing Job stockings.

In June 2000 a VA progress note showed that the veteran had 
"+1 pitting right ankle and pretibial edema."

An April 2001 VA progress note showed that the veteran had 
"1+ pitting ankle edema or less."

The August 2001 VA Arteries and Veins examination showed 
significant bilateral varicose veins that were more prominent 
on the right than the left.  The varicose veins were swollen, 
engorged, mainly in the medial aspect of the right thigh.  
They were varied in size and shape and all of them were 
tortuous with size varying from one to five centimeters.  
There was no evidence of ulceration or any bleeding.  The 
examiner gave a diagnosis of significant Stage III varicose 
veins of both lower extremities without evidence of bleeding 
or ulceration.

An October 2001 VA progress note showed the veteran's lower 
extremities had 1-2+ edema bilaterally and varicose veins.  

A February 2002 VA progress note showed that the veteran had 
varicosities to the lower extremities with no warmth or 
redness or firm areas.  Another VA progress note from July of 
that year showed edema in the bilateral lower extremities, on 
the right greater than on the left.  In September yet another 
VA progress note showed that the veteran's lower extremities 
had "no CCE."  In November a VA progress note showed "no 
edema."  

An April 2003 VA progress note showed "no LE edema" and a 
January 2004 VA progress note showed "very mild" edema 
"BLE."

A VA Arteries and Veins examination done in June 2005 showed 
the veteran had gross edema of the right lower extremity 
including the ankle.  He had some, although less, edema of 
the left lower extremity including the ankle.  The 
examination revealed a large tortuous varicose vein in the 
right inner thigh involving the upper third of the thigh.  
These were especially noticeable on standing.  The veteran 
had varicosities of the medial lower leg.  Superficial 
varicosities were noted along the right lateral leg, medial 
and lateral ankle and the dorsal surface of the foot.  On the 
left the veteran had a large tortuous varicosity of the 
anterior thigh.  There were superficial varicosities of the 
medial left thigh, medial and anterior lower leg and the 
medial ankle.  On the posterior right leg were varicosities 
below the popliteal area, medial upper calf.  There was no 
ulceration of either leg.  The veteran's feet were warm to 
touch and without rubor.  Pedal pulses were difficult to 
palpate, primarily due to the large amount of swelling.  
There was no stasis pigmentation or eczema present.  The 
edema present was not board-like but it was persistent.  

In an addendum the examiner noted that it was requested that 
the examiner provide a definition for "Stage III" varicose 
veins and to explain what the definition represents.  The 
previous exam was done by a different examiner who stated the 
veteran had Stage III varicose veins.  As told to this 
examiner by the previous examiner Stage I represented  small 
superficial veins, especially around the ankles.  Stage II 
was slight bulging above the skin surface.  Stage III 
indicated cord like/snake like varicosities.  Stage IV was 
ulcerations and/or bleeding.

In reviewing the evidence of record as described above 
together with the applicable regulatory criteria as set forth 
in DC 7120, it is apparent that there is no basis for an 
evaluation in excess of 20 percent for either lower 
extremity.  While the medical evidence shows persistent edema 
bilaterally, there is no evidence of stasis pigmentation, 
eczema, or ulceration of either lower extremity in the 
medical record.  Either stasis pigmentation or eczema, in 
addition to persistent edema, is necessary to warrant 40 
percent rating.  As such, a rating in excess of 20 percent 
under DC 7120 is not warranted for either the right or left 
lower extremity.  See 38 C.F.R. § 4.104.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  


C.  Conclusion

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's service-connected conditions cause "marked" 
interference with employment, require frequent 
hospitalizations or otherwise produce unrecognized impairment 
suggesting extraschedular consideration is indicated.

In reaching the above decisions, the Board has considered the 
veteran's statements along with the objective evidence of 
record.  However, the preponderance of the evidence is 
clearly against the claims as described above.  Accordingly, 
the benefit-of-the-doubt rule is not for application in this 
case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
August 2001 and December 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the AMC's 
December 2004 letter contained a specific request that the 
appellant send VA any evidence in his possession that 
pertained to his claim.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) by way of an 
August 2005 supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded VA examinations.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for anxiety reaction prior to August 14, 2002, and in 
excess of 30 percent thereafter is denied.

Entitlement to a disability evaluation in excess of 20 
percent for varicose veins of the right lower extremity is 
denied.

Entitlement to a disability evaluation in excess of 20 
percent for varicose veins of the left lower extremity is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


